Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:11of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1634
                                                                            52



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

DEIGHAN LAW, LLC.                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )       Case No. 4:19-CV-02506-SNLJ
                                             )
DIANA DAUGHERTY,                             )
                                             )
              Appellee.                      )

                           MEMORANDUM AND ORDER

       This is an appeal from a decision by the Bankruptcy Court directing appellant

Deighan Law, LLC, to disgorge attorneys’ fees paid to it in a Chapter 13 bankruptcy

proceeding. In Re Laura Inez Richard, 2018 WL 5733508 (Bankr. E.D. Mo. Oct. 10,

2018). By agreement of the parties, this appeal is consolidated with five other cases

presenting identical issues, all involving the Chapter 13 Trustee’s successful motions for

disgorgement of attorneys’ fees against Deighan Law. 1 This Court has jurisdiction. 28

U.S.C. § 158(a)(1). For the reasons that follow, the decision is REVERSED.

       The ultimate issue in the case is whether Deighan Law, d/b/a UpRight Law,

engaged in impermissible fee sharing by engaging local lawyers to represent Deighan

Law clients in Chapter 13 bankruptcy cases. Section 504 of the Bankruptcy Code



1
  Deighan Law Deighan Law LLC v. Diana Daugherty (In re Chiquetta Hunter), No. 4:19-cv-
02521; Deighan Law LLC v. Diana Daugherty (In re Luis Flores), No. 4:19-cv-02522; Deighan
Law LLC v. Diana Daugherty (In re Bennie Rae and Elizabeth Mae Bratcher), No. 4:19-cv-02523;
Deighan Law LLC v. Diana Daugherty (In re Bethany F. Prince), No. 4:19-cv-02524; and Deighan
Law LLC v. Diana Daugherty (In re Larry and Judith Ohlau), No. 4:19-cv-02525. Appellees are
the Chapter 13 Trustee and the Acting United States Trustee.

                                             1
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:22of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1635
                                                                            53



prohibits the sharing of compensation paid to attorneys that is allowed as an

administrative expense under sections 503(b)(2) and 330(a). 11 U.S.C. § 504. An

exception to the prohibition is that “[a] member, partner, or regular associate in a

professional association, corporation, or partnership may share compensation . . .with

another member, partner, or regular associate in such association, corporation or

partnership. . . .” 11 U.S.C. § 504(b)(1). Thus, the case turns on the narrow question of

whether Deighan Law and the local lawyers are members of the same professional

association, corporation or partnership—in other words, whether they are members of the

same law firm.

                                          FACTS

       Because resolution of this case is intensely fact-specific, an extended review of the

record is necessary.

                                             A.

       The case was submitted on a Joint Stipulation of Facts, summarized as follows:

       Deighan Law is an Illinois limited liability company registered in the state of

Missouri as a foreign company with authority to engage in commerce there. Deighan Law

does business in Missouri under the registered name UpRight Law LLC. (hereinafter

“UpRight Law”). UpRight Law is headquartered in Chicago, Illinois. At the time relevant

to this appeal, it had three general partners and approximately 300 limited partners—all

attorneys.

       The Bankruptcy Court’s decision involved defining the precise relationship

between three St. Louis limited partners—Michael Doyel, John Caraker, and Andrew

                                              2
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:33of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1636
                                                                            54



Magdy—and UpRight Law. As is required of all limited partners, all three executed a

partnership agreement with UpRight Law. Each is described as a “non-equity, non-voting

member[] of UpRight Law.” None of them are entitled to vote at partnership meetings.

None have a “right to participate in management of the firm,” and the relevant

agreements emphasize that each “Partner’s status as a Partner does not render Partner an

owner, equity holder, or partner in [UpRight Law].” In fact, each operates their own law

firm in addition to, and independently of, their association with UpRight Law.

      The partnership agreements go on to allocate the duties and responsibility of the

local attorneys and UpRight Law. Under the agreements, UpRight Law performs the

following duties:

      • Serves as the initial contact for new client calls;

      • Schedules and confirms retention appointments;

      • Prepares intake forms and other agreements related to the retention meeting;

      • Fields calls from clients, creditors, and opposing counsel;

      • Collects and processes client payments;

      • Refers client inquiries, and opposing counsel or creditor calls to the local
      Upright Law attorneys;

      • Provides staff attorneys or legal professionals to assist with certain legal
      inquiries that are not state specific;

      • Obtains legal malpractice insurance for losses related to the cases in which
      its attorneys provide representation;

      • Makes regular fee distributions to its attorneys; and

      • Provides regular accountings to its attorneys.


                                              3
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:44of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1637
                                                                            55



In addition to those duties, UpRight Law also provides the following services to its

limited partners:

       • Prepares and distributes annual IRS Schedule 1065 K-1 partner
       distribution tax forms, reporting partner distributions made in the prior year;

       • Purchases and delivers business cards reflecting its attorneys’ relationship
       with Upright Law;

       • Procures and licenses case management software that its attorneys use to
       track activities on Upright Law cases;

       • Licenses bankruptcy petition preparation software, installed on Upright
       Law's servers and accessed remotely by its attorneys to prepare Upright Law
       cases;

       • Hosts partnership meetings via virtual meeting room at least once every
       sixty (60) days;

       • Hosts an annual partnership meeting; and

       • Handles various administrative functions for its attorneys, such as: fielding
       administrative questions from clients, performing all accounting functions,
       collecting fees from clients, handling creditor verification calls, purchasing
       advertising for Upright Law, marketing Upright Law's services, responding
       to consumer inquiries for legal services, hiring and employing Upright Law
       employees, training Upright Law employees, managing Upright Law
       employees, providing human resources management and benefits,
       managing Upright Law's finances and other administrative functions.

The duties and responsibilities of each limited partner includes:

       • Notifying clients acquired by Upright Law and third parties of its
       relationship with Upright Law;

       • Notifying Upright Law whether there is an existing or potential conflict of
       interest in client representation;

       • Availability for new client consultations on a weekly basis and
       coordinating with Upright Law to schedule same;



                                              4
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:55of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1638
                                                                            56



       • Sharing all work product generated by the partner of UpRight Law,
       including bankruptcy petitions, schedules, Chapter 13 plans, court
       pleadings, motions and discovery requests, and when necessary, reviewing
       any such work product generated by Upright Law;

       • Recording times spent and tasks concluded by the partners in Upright
       Law's database, providing updates pertinent to each case in the database,
       and creating uploading digital copies of all documents gathered into the
       database;

       • Forwarding and/or uploading all notices and correspondence to Upright
       Law and to clients' records in the database;

       • Providing client consultation and advising or consulting with clients about
       all matters related to the case;

       • Engaging support staff, as needed, for post-petition tasks; and

       • Conducting all work related to the case, including preparing and filing a
       bankruptcy petition and plan, fulfilling all trustee document requests,
       appearing at all hearings and other work required to obtain a discharge of
       debt under Chapter 7 or 13.

In addition to those duties, each limited partner has certain privileges and responsibilities

that include, but are not limited, to the following:

       • Attorneys are invited to attend partnership meetings that are hosted via a
       virtual meeting room at least every sixty (60) days and are invited to attend
       an annual partnership meeting of Upright Law;

       • Attorneys are entitled to a share of a profit-sharing pool, along with all
       other Missouri licensed attorneys of Upright Law, based on all profits
       derived in the State of Missouri;

       • Attorneys receive bi-weekly distributions of their respective share of fees
       from Upright Law that are deposited into an account in the attorney’s
       personal name, and not into the account of any other law firm;

       • Attorneys receive an IRS Schedule 1065 K-1 partner distribution tax form
       at the start of the year;



                                              5
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:66of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1639
                                                                            57



       • Attorneys disclose all payments made by a debtor in a case to Upright Law
       on the Statement of Financial Affairs, properly disclose the compensation
       received by Upright Law on the Compensation Statement, and sign each
       Voluntary Petition under his own name as “Partner, Upright Law LLC”; and

       • Attorneys are required to disclose Upright Law's co-location on the
       debtor's voluntary petition.

       In working for UpRight Law, each limited partner must obtain a second CM/ECF

login, which Doyel, Caraker, and Magdy did, here, as reflected “in pleadings and

documents filed in the Consolidated cases.” Initial fees are collected by Upright Law, and

a “subsequent allocation of earned fees between Upright Law and [its attorneys]” takes

place thereafter. The agreements states that, in Chapter 13 cases, the limited partner

“receive[s] one hundred percent (100%) of all post-petition fees distributed, provided that

[they] perform[] all of the post-petition work as is required on the respective case.”

       In each of the consolidated cases, the named debtors engaged UpRight Law to

provide legal services in connection with his or her Chapter 13 bankruptcy. The debtors

each agreed to pay a flat fee of $4,000.00. The debtors made an initial pre-petition

payment to UpRight Law, which was disclosed to the Bankruptcy Court through a

Statement of Financial Affairs. In each case, the debtors’ Chapter 13 plan provided for

the balance in attorneys’ fees to be disbursed to UpRight Law through the plan. The

parties stipulated that Doyel, Caraker, and Magdy took the following actions in the

consolidated cases:

       • performed client consultations;

       • collected client pay advices, tax returns, and other due diligence documents;

       • prepared and filed the petition, plan, and schedules;

                                             6
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:77of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1640
                                                                            58




       • appeared at the meeting of creditors; and

       • appeared at the confirmation hearing.

                                           B.

       An addendum to the Joint Stipulation is the testimony of UpRight Law managing

partner Kevin Churn from a hearing on August 9, 2016, “admitted into evidence without

objection.” That uncontroverted testimony is summarized in pertinent part as follows:

       UpRight Law does business in all 50 states and the District of Columbia.

       In addition to the three equity partners, there are “25 to 30 attorneys in the

[Chicago] office,” and “110-115 non-attorney staff members.”

       “[I]nitially most consumers contact [UpRight Law] through the Internet,” doing “a

search for bankruptcy attorney.”

       Upon receiving inquiries, non-attorneys called “first responders” assess the

consumer’s “interest in considering bankruptcy as an alternative,” their “apparent ability

to pay for legal services,” and “whether all decision makers are present. . .in order to

determine whether or not they’d want to proceed.”

       If those qualifications are met, the potential client is transferred to a “client

consultant” who assesses in more detail the client’s motivation level and explains “non-

bankruptcy debt relief alternatives,” the differences between Chapter 13 and Chapter

relief, and similar matters. If the client is interested, the consultant “will gather intake

information using a computer program designed by lawyers.” Specifically, the consultant

enters in “income, sources of income, household members, expenses, assets. . .


                                                7
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:88of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1641
                                                                            59



information that most attorneys would collect traditionally through a form that the

consumer fills out in the reception area in their office.”

       At that point, the consultant will collect a partial fee of “$1500 up-front” and the

client is transferred to “a Missouri licensed attorney on staff at our Chicago office.” The

staff lawyer then reviews with the client “all the facts that were gathered in the intake

form,” makes “certain required disclosures that are scripted out,” and “creates an

engagement agreement.”

       Next, the staff lawyer refers the client “for a consultation as immediately as

possible” to the Missouri-licensed partner who will actually handle the case.

       “[O]nce a client is paid in full, [the Missouri partner] collects all of the due

diligence documents, prepares the petition and the plan, files the plan with the court, and

really handles all of the post-filing work.”

       Thereafter, ECF filings “include[] notices at UpRightLaw.com,” which staff and

attorneys in Chicago monitor. And “if anything kind of slips through with [the Missouri

partner],” UpRight Law “will monitor it out of Chicago.”

       If “issues come up with the U.S. Trustee, or the Chapter 13 trustee, [the Missouri

partner] is free to involve the home office,” which “provides what you might consider to

be legal support services to the partners of the firm.”

       “[I]f there’s any issues that . . . the local partner . . . does not know how to handle

exactly, [the Chicago office] will provide support.” In that regard, “a Chapter 7 panel

trustee. . .is an equity partner of the firm.” There is also “a great network of counsel

across the country to assist us in any type or more complex matters that might arise.”

                                               8
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:99of
                                                              of14
                                                                 14PageID
                                                                   PageID#:
                                                                          #:1642
                                                                            60



The 300 or so limited partners across the country “have an average of about 22, 23 years’

experience doing almost exclusively consumer bankruptcy work,” and “the central office

works as a great kind of networking knowledge base for the limited partners of the law

firm.”

         “[I]f someone in Chicago can’t assist” or if “specific analysis” is needed, the

limited partner can be put “in touch with another limited partner within their state of

licensure to make sure that . . . they get proper guidance.”

                                         ANALYSIS

         On appeal, there is no dispute about the pertinent facts—they’ve been stipulated to

by the parties and were relied upon by the Bankruptcy Court. Accordingly, the standard

of review is de novo. See Walton v. LaBarge (In re Clark), 223 F.3d 859, 862 (8th Cir.

2000).

         On those stipulated facts, this Court is of the opinion that Doyel, Caraker and

Magdy are indeed partners in a law firm with UpRight Law so that section 504(b)(1)’s

exception to section 504(a)’s fee-sharing prohibition applies. Again, section 504(b)(1)

states, “[a] member, partners, or regular associate in a professional association,

corporation, or partnership may share compensation or reimbursement received under

section 503(b)(2) or 503(b)(4) of this title with another member, partner, or regular

association in such association, corporation, or partnership[.]” In the absence of a

definition for the terms "professional association, corporation or partnership," it is

appropriate for this Court—as did the Bankruptcy Court—to draw on the Missouri Rules

of Professional Conduct (which themselves draw on the ABA Model Rules) in the

                                               9
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:10
                                                             10of
                                                                of14
                                                                   14PageID
                                                                     PageID#:
                                                                            #:1643
                                                                               61



context of Missouri's own limitations on fee sharing for lawyers. Those limitations, set

out in Rule 4-1.5(e), apply only “between lawyers who are not in the same firm.” The

terms “firm” and “law firm” are defined in Rule 4-1.0(c) as "a lawyer or lawyers in a law

partnership, professional corporation, sole proprietorship or other association authorized

to practice law; or lawyers employed in a legal services organization or the legal

department of a corporation or other organization." Mo. S. Ct. R. Prof’l Conduct Rule 4-

1.0(c). Comment 2 to Rule 4-1.0 explains:

              Whether two or more lawyers constitute a firm within
              Rule 4-1.0(C) can depend on the specific facts. For
              example, two practitioners who share office space and
              occasionally consult or assist each other ordinarily
              would not be regarded as constituting a firm. However,
              if they present themselves to the public in a way that
              suggests that they are a firm or conduct themselves as a
              firm, they should be regarded as a firm for purposes of
              the Rules. The terms of any formal agreement between
              associated lawyers are relevant in determining whether
              they are a firm, as is the fact that they have mutual
              access to information concerning the clients they serve.

       Applying this guidance to the facts at hand, the general partners and the limited

partners do indeed “present themselves to the public in a way that suggests that they are a

firm or conduct themselves as a firm.” UpRight holds out its local partners to its clients

and to the public as UpRight Law attorneys. Critically, the limited partners identify

UpRight Law as their law firm in the bankruptcy petitions, schedules, and statements

they review with the clients and file with the Bankruptcy Court, and Upright Law even

supplies business cards to the limited partners for that purpose.




                                             10
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:11
                                                             11of
                                                                of14
                                                                   14PageID
                                                                     PageID#:
                                                                            #:1644
                                                                               62



          Furthermore, there certainly is a “formal agreement between associated

lawyers”—a formal partnership agreement the terms of which are set out in much detail

in the stipulation of facts and the testimony of Kevin Chern. It is unnecessary to repeat

those terms in total because a small summary will do. UpRight Law is a firm

specializing in bankruptcy law that has three general partners and approximately 300

limited partners, all of whom are lawyers. There are also 25-30 staff attorneys in the

home office in Chicago, providing legal services ancillary to the operation of the firm and

its bankruptcy practice. There is an allocation of duties in that the general partners,

through the home office, are in charge of marketing, client intake, referrals to the limited

partners, and the entire business end of the firm, as well as providing an assortment of

support services for the limited partners including legal assistance from the staff

attorneys. The limited partners then handle the cases after the initial referral, including

client consultations, the preparation and filing of pleadings, and all in-court work.

       Finally, under Comment 2, the lawyers do “have mutual access to information

concerning the clients they serve.” As the Bankruptcy Court, itself, noted, “[l]ocal

Attorneys use forms provided by Upright Law for their mutual clients, and both [the

home office lawyers and the local lawyers] have access to files of these clients.”

       Again, these facts lead to the conclusion that UpRight law and its limited partners

do constitute a law firm. Although the structure and operation of the firm is

unconventional, this Court finds no authority that precludes it.

       The Trustees’ principal objection to all of this, and as stated in the Bankruptcy

Court’s decision, is that, “UpRight Law is holding itself out to the public in a manner that

                                             11
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:12
                                                             12of
                                                                of14
                                                                   14PageID
                                                                     PageID#:
                                                                            #:1645
                                                                               63



strongly suggests that UpRight Law is nothing more than a lawyer referral agency that

completes administrative screening work, then refers the case to attorneys to take on the

legal work.” It goes without saying the reason for the fee-sharing prohibition is that fee-

sharing—when it consists of nothing more than the collection of referral fees—

undermines the integrity of the bankruptcy process. Here, perhaps, it would be a closer

case if there were no further interaction between the Chicago office and the local limited

partners after the “hand off.” But, the record shows the Chicago office continues to

monitor the cases, supervises as necessary, and also provides legal assistance from staff

lawyers and other partners as necessary. This alone makes UpRight Law more than a

lawyer referral agency.

       The Trustees’ other concern, and again as set out in the Bankruptcy Court’s

opinion, is that there is a “lack of complete integration between UpRight Law and the

practice of each of the Local Attorneys.” The Bankruptcy Court then explains,

              The two ways each of the Local Attorneys hold
              themselves out to the public -- as affiliates or non-
              affiliates -- makes it difficult to conclude that the
              public has no visible way to distinguish them as separate
              legal entities. As long as the Local Attorneys continue
              to maintain practices separate and unaffiliated with
              UpRight Law in plain view of the public, they cannot be
              deemed to have suggested or conducted themselves as
              one law firm for purposes of Rule 4-1.0(c).

       This ruling appears to be based on an unstated assumption that lawyers cannot be

members of more than one law firm. There is no citation for that proposition, nor does

this Court find any authority precluding lawyers from representing clients through two

separate practices—one in which they hold themselves out as part of the same firm and

                                            12
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:13
                                                             13of
                                                                of14
                                                                   14PageID
                                                                     PageID#:
                                                                            #:1646
                                                                               64



one in which they represent clients individually or through a separate firm with other

attorneys. Furthermore, and as discussed, this Court disagrees that the public would

have any real problem distinguishing the local lawyers’ practice as a member of Upright

Law from their practice as principals in their independent firms. It is wholly

uncontroverted that when the local lawyers are representing clients as part of UpRight

Law, they make it clear that they are doing so and that they are not representing the

clients as part of their independent practice.

       The Trustees raise two final points, both of which fail because they are directed to

the operation of the firm rather than to the formation and existence of the firm. First,

they complain, though again without citation, that the apparent lack of a system to check

for conflicts of interest between the partners is indicative that the partners are not acting

as a firm. But the partners are bound by the conflict of interest rules regardless of

whether a conflict check system is in place, see Mo. S. Ct. R. Prof’l Conduct Rule 4-

1.10. The presence or absence of such a system—and whether the partners actually abide

by the conflict rules—has no bearing on whether the partners have combined to form a

law firm in the first place. The second point, then, is that the so-called “first responders”

in the Chicago office, elsewhere referred to as “sales executives,” allegedly engage in

“hard-sell tactics” in dealing with prospective clients. But this, too, involves only the

operation of the firm, in that it is obviously a complaint about the propriety of the firm’s

marketing efforts. It bears mention as well that neither of these issues were much fleshed

out in the record, nor did the Bankruptcy Court even mention them. In any event, these

issues have nothing to do with this court’s narrow ruling that a law firm exists.

                                                 13
Case:
 Case:4:19-cv-02506-SNLJ
        4:19-cv-02521-SNLJDoc.
                           Doc.#:#:148 Filed:
                                       Filed:04/14/20
                                              04/14/20 Page:
                                                       Page:14
                                                             14of
                                                                of14
                                                                   14PageID
                                                                     PageID#:
                                                                            #:1647
                                                                               65



                                          CONCLUSION

       For the foregoing reasons, this Court holds that Deighan Law’s limited partners

are partners in a professional association, corporation or partnership who may share

compensation under Section 504(b)(1). The decision of the Bankruptcy Court disgorging

attorneys’ fees paid is therefore reversed and the case is remanded for further proceedings

consistent with this ruling.


So ordered this 14th day of April 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            14
